Case 0:19-cv-61974-CMA Document 126 Entered on FLSD Docket 04/16/2020 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CV-61974-ALTONAGA/Strauss


  VITAL PHARMACEUTICALS, INC.,

          Plaintiff,
  v.

  MONSTER BEVERAGE CORPORATION, et al.,

          Defendants.
                                             /

                       ORDER SETTING TELEPHONIC DISCOVERY HEARING

          THIS CAUSE is before the Court on referral [see DE 99] from the District Court for

  appropriate disposition of all discovery matters. The Court has been contacted by counsel for

  Plaintiff for the purpose of scheduling a hearing concerning Markerly, Inc.’s (“Markerly”)

  responses to discovery. Accordingly, the Court ORDERS as follows:

          Discovery Hearing: A telephonic hearing on Markerly’s discovery responses will be held

  on April 24, 2020 at 1:00 p.m. before United States Magistrate Judge Jared M. Strauss. The

  hearing will be telephonic only. Attendance may be made by dialing (888) 557-8511. The access

  code is 9883094. All parties must dial in no later than 12:50 p.m. on the date of the hearing. The

  parties shall not use speakerphone. In addition, the parties should avoid using a cell phone if

  possible. Other attendees must keep their phone on mute. 1 By no later than Monday, April 20,

  2020, counsel for Plaintiff and Markerly shall confer and prepare a Joint Discovery Status Report,

  identifying the issues/discovery requests to be considered.


  1
     Persons granted remote access to proceedings are reminded of the general prohibition against
  photographing, recording, and rebroadcasting court proceedings. Violation of these prohibitions may result
  in sanctions, including removal of court issued media credentials, restricted entry or denial of entry to future
  hearings, or any other sanctions deemed necessary by the Court.
Case 0:19-cv-61974-CMA Document 126 Entered on FLSD Docket 04/16/2020 Page 2 of 4



          Discovery Status Report. The Joint Discovery Status Report shall be signed by all

  counsel and filed with the Court by the deadline above. Counsel for the moving party shall also

  email a copy of the Joint            Status Report     in Word or WordPerfect           format   to

  strauss@flsd.uscourts.gov. The Joint Status Report must set forth the following information for

  the unresolved discovery issues: (1) the verbatim request; (2) the verbatim response; (3) a succinct

  summary of each party’s position (not a memorandum of law); and (4) the result of the parties’

  meet and confer. The parties may group the discovery requests by issue, as appropriate. The

  information must be presented in chart form as set forth below, addressing one discovery

  request/issue per page:

   Request No. [ ]: [VERBATIM REQUEST]



   Response:       [VERBATIM RESPONSE]




   Movant’s Position:               Opponent’s Position:             [LEAVE BLANK FOR
                                                                     COURT USE]




         Discovery Procedures. The Court does not recognize generalized boilerplate objections.

  See, e.g., Adelman v. Boy Scouts of Am., 276 F.R.D. 681, 688 (S.D. Fla. 2011) (“[J]udges in this

  District typically condemn boilerplate objections as legally inadequate or ‘meaningless.’ ”);

  Benfatto v. Wachovia Bank, N.A., 2008 WL 4938418, at *2 (S.D. Fla. Nov. 19, 2008)

  (“[G]eneralized objections, which purport[] to object to each and every category of documents, are




                                                   2
Case 0:19-cv-61974-CMA Document 126 Entered on FLSD Docket 04/16/2020 Page 3 of 4



  not recognized by this Court.”). Boilerplate objections may also border on a frivolous response to

  discovery requests. Steed v. Everhome Mortg. Co., 308 F. App’x 364, 371 (11th Cir. 2009).

         “Parties shall not recite a formulaic objection followed by an answer to the request. . . .

  Such objection and answer preserves nothing, and constitutes only a waste of effort and the

  resources of both the parties and the court. Further, such practice leaves the requesting party

  uncertain as to whether the question has actually been fully answered, or only a portion of it has

  been answered.” Guzman v. Irmadan, Inc., 249 F.R.D. 399, 401 (S.D. Fla. 2008).

         The undersigned enforces Fed. R. Civ. P. 37(a)(5) where warranted.

          Written Motions: No written discovery motions or memoranda of law, including motions

  to compel and motions for protective order, shall be filed unless requested by the Court.

         Resolution of Issues Prior to Hearing: Even though a hearing has been set, the parties

  are encouraged to continue negotiating a resolution of disputed discovery matters. If those efforts

  are wholly successful, then counsel should so inform Chambers as soon as possible to cancel the

  hearing. Similarly, if the parties resolve some, but not all, of their issues before the hearing,

  counsel should so inform Chambers to avoid the unnecessary expenditure of judicial resources on

  matters no longer in dispute. Upon review of the Joint Discovery Status Report, the Court will

  make a final determination whether to proceed with the scheduled hearing. Unless an Order

  Cancelling Hearing is entered, the hearing will take place as scheduled. Regardless, the

  discovery status conference scheduled for the same date and time will proceed.

         Professionalism of Counsel.       The Court expects all parties to act courteously and

  professionally in the resolution of discovery disputes. The Court may impose sanctions upon a

  finding of failure to comply with this Order or other discovery misconduct.




                                                  3
Case 0:19-cv-61974-CMA Document 126 Entered on FLSD Docket 04/16/2020 Page 4 of 4



        DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of April 2020.




  Copies furnished to counsel via CM/ECF




                                            4
